DETAILED ACTION
Response to Amendment
This action is in response to the Arguments/Remarks filed on 04/05/2021.  No claims have been amended. Claims 1, 4, 5, 7-9, and 14-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 7-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0101857 to Deliwala in view of US Publication 2017/0091759 to Selfridge.

With respect to Claim 1:
Deliwala teaches:
A method for managing payment tokens, comprising: a financial institution electronic wallet program associated with a financial institution and executed by an information processing device identifying a payment token in a third party electronic wallet program also executed by the information processing device (i.e. issuer app or bank app or first electronic wallet program is associated with credit or checking account or financial institution and accessing a token associated with loyalty reward account or second electronic wallet program) (Deliwala: ¶¶ [0021] [0022] “The transaction account application may be referred to herein as a "bank app" or "issuer app," and issuer server 104 may be referred to as a "bank server." Issuer server 104 may provide transaction account information and user information to user device 102 for use in the transaction account application. The issuer server 104 may also be referred to herein as "transaction account issuer server 104." For example, issuer server 104 may be a server maintained by an issuer to provide transaction account numbers for transaction accounts issued by the issuer. Issuer server 104 may also communicate over network 108 with network server 106… In various embodiments, network server 106 may be an enterprise digital wallet hub for managing the issuance and life cycle of tokens on smart devices. Network server 106 may provide alias information for mapping and routing of standard funding accounts as well as loyalty rewards accounts as well as issuer signature validation, which are both described in greater detail below.” Furthermore, as cited in ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 (e.g., running on network servers 106). Logan service 224 may be operated ;
the financial institution electronic wallet program identifying the payment token as associated with a financial instrument issued by the financial institution (i.e. token is used to identify funding or bank issuing account) (Deliwala: ¶ [0028] “User device 102 and/or issuer server 104 may query the network server 106 to retrieve an account identifier such as an account alias and/or other suitable identifiers for an account. The account alias may be mapped to an account number and may be, for example, an FPANID, token reference ID, or other identifier. An account number may be a loyalty account number or a funding account number (e.g., the 15 or 16 digit account number on the front of a credit card or charge card), for example, identifying the issuing bank and the associated loyalty rewards account.”);
a backend for the financial institution generating an association between the payment token and the financial institution by setting a token wallet characteristic for the payment token (i.e. account information is linked to wallet token number and stored in a database on a network of servers and associating digital wallet token and transaction account occurs according to alias rules or token characteristics) (Deliwala: ¶ [0005] “The system may also serve as an ad hoc capability triggered by transactions linked to a payment card. The system may generate a mapping comprising an account mapped to a wallet token number and an indicator with the mapping stored in a database on a network of servers. The indicator may indicate an account type, and the wallet token number may be transmitted to a user device.” Furthermore, as cited in ¶¶ [0029] [0030] “Terms and phrases similar to "associate" ; 
the backend for the financial institution communicating the association to an authorization platform for the financial institution (i.e. backend functionality allows communicating payment authorization using the account information) (Deliwala: ¶ [0021] “In various embodiments, user device 102 may interact with issuer server 104 to provide backend functionality for an application operating on user device 102. The application operating on user device 102 may be a transaction account application operating with issuer server 104 where the issuer is the transaction account issuer. A user may use the issuer application to access information regarding their accounts and to use their accounts to make electronic transactions and/or manage a digital wallet.”); and 
wherein the association causes the authorization platform to conduct a transaction from the third-party electronic wallet involving the financial instrument with the same benefits as if the transaction had originated from the financial institution electronic wallet program (i.e. transaction is conducted with loyalty token as if it is a credit or banking account funding source) (Deliwala: ¶ [0030] .
Deliwala does not explicitly disclose the backend for the financial institution communicating the payment token with the token wallet characteristic to a token vault.
However, Selfridge further discloses the backend for the financial institution communicating the payment token with the token wallet characteristic to a token vault (i.e. token with token limits are stored and communicated to secure token database) (Selfridge: ¶ [0032] “As illustrated in FIG. 1, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate ( e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. The token may be stored in the user's payment device 4 (e.g., on the digital wallet) or stored on the cloud or other service through the tokenization service 50. The tokenization service 50 may also store limits ( e.g., geographic limits, transaction amount limits, merchant limits, product limits, or the like) associated with the token that may limit the transactions in which the user 2 may enter. The limits may be placed on the token by the user 2, or another entity (e.g., person, company, or the like) responsible for the transactions entered into by the user 2 using the account associated with the token. The generation of the token may occur at the time of the transaction or well in advance of the transaction, as a one-time use token or multi-use token.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Selfridge’s communicating the payment token with the token wallet characteristic to a token vault to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “provide an opportunity for tokens to be secured during communication by encryption and otherwise” (Selfridge: ¶ [0059]).
With respect to Claims 7 and 14:
All limitations as recited have been analyzed and rejected to claim 1. Claims 7 and 14 both recite a “method for managing payment tokens”. Claims 7 and 14 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Deliwala teaches:
The method of claim 1, wherein the information processing device comprises a mobile electronic device (i.e. smartphone such as iPhone) (Deliwala: ¶ [0018] “For example, user device 102 may take the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, personal digital assistants, cellular phones, smart phones (e.g., iPhone®, BlackBerry®, Android®, etc.) tablets, wearables (e.g., smart watches and smart glasses), or any other device capable of receiving data over network 108.”).

With respect to Claim 5:
Deliwala teaches:
The method of claim 1, further comprising: the financial institution electronic wallet program receiving approval to access the payment token associated with the third party electronic wallet program (i.e. user has to provide credentials in order to add payment token to the issuer application) (Deliwala: ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 ( e.g., running on network servers 106). Logan service 224 may be operated and maintained by an account issuer. By using an issuer application to manage the addition of accounts to the digital wallet, the issuer may provide loyalty account services while the wallet providers remain agnostic to which type of account (e.g., loyalty rewards, credit, checking) is being processed. The issuer application may prompt the user for validation input such as, for example, a dynamic password, a movement, a text password, a security code, a social security number or portion thereof, and/or biometric information. A dynamic password may be a numeric or alphanumeric code delivered to the user for entry into the issuer app. Once the user is authenticated, the issuer application may provide access to sensitive tools such as account information, account management, and adding accounts to a digital wallet.”).

With respect to Claim 8:
Deliwala teaches:
The method of claim 7, further comprising: communicating the payment token to the third party electronic wallet program (i.e. communicating loyalty account to digital wallet) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 9:
Deliwala teaches:
The method of claim 8, wherein the payment token is communicated to the third party electronic wallet program via the financial institution electronic wallet program (i.e. issuer application links loyalty account to digital wallet application) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 15:
Deliwala teaches:
The method of claim 14, wherein the information processing device comprises an authorization platform for the financial institution (Deliwala: ¶ [0026] “Downstream applications such as a payment authorization system may use the indicator to detect loyalty accounts and call on the appropriate loyalty platform functionality to use loyalty points for a particular transaction.”).

With respect to Claim 16:
Deliwala teaches:
The method of claim 14, wherein the third party electronic wallet application comprises a third party payment application (Deliwala: ¶¶ [0016] [0017] “Examples of digital wallets currently available may include Apple Pay®, Passbook®, and Google Wallet™…A third party application provided by the .

With respect to Claim 17:
Deliwala teaches:
The method of claim 14, wherein the payment token is associated with a financial institution when a token wallet characteristics indicator for the payment token indicates an association between the payment token and the financial institution (i.e. associating digital wallet token and transaction account occurs according to alias rules or token characteristics) (Deliwala: ¶¶ [0029] [0030] “Terms and phrases similar to "associate" and/or "associating" may include tagging, flagging, correlating, using a look-up table or any other method or system for indicating or creating a relationship between elements, such as, for example, (i) a transaction account and (ii) an alias or digital wallet token. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time…In various embodiments, an alias may be used to avoid sending the loyalty account number over a network and reduce the footprint in case of a security breach. The alias may include an issuing bank ID and a loyalty reference ID number that is mapped to identify the loyalty rewards account. The alias may meet all the rules for a transaction account number (e.g., a credit card number), such as including an issuing bank ID of the specified length, a transaction account number of the specified length, and/or a check digit as appropriate. In that regard, the alias may have the form and structure of a valid transaction account number (i.e., pass a structure checking algorithm) and behave like a valid transaction account number when used in interfaces (e.g., web applications and web sites) that check the structure of the account number.”).

With respect to Claim 18:
Deliwala teaches:
The method of claim 14, wherein the step of conducting transaction as a transaction conducted using the financial institution electronic wallet for the financial institution comprises applying a benefit that is issued to transactions using the financial institution electronic wallet to the transaction (i.e. applying loyalty points to a transaction via digital wallet) (Deliwala: ¶ [0050] “A user may thus be able to use a loyalty account from the digital wallet on their user device 102 to make a payment using loyalty points. The user can actively select the loyalty card to pay at time of checkout at any merchant that accepts mobile wallet payments in a similar manner to how payment accounts are typically selected. The loyalty rewards account may be configured to look like a standard payment account in the digital wallet.”).

With respect to Claim 19:
Deliwala teaches:
The method of claim 18, wherein the benefit is a discount or an issuance of reward points (Deliwala: ¶ [0037] “The user may thus view loyalty point balances, dollar totals, loyalty activities and events, and point transaction activity. In response to a transaction is made by the loyalty account, view fields may be updated to reflect the most recent device activity. Additionally, if the user points balance changes due to other events not associated with the mobile wallet card, the points balance total may be updated as well.”).

With respect to Claim 20:
Deliwala teaches:
The method of claim 14, wherein the financial institution conducts the transaction in an alternate currency (i.e. loyalty points may be used to pay for transaction) (Deliwala: ¶ [0041] “The .

Response to Arguments
Applicant’s arguments see pages 5-8 of the Remarks disclosed, filed on 04/05/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1, 4, 5, 7-9, and 14-20 over Deliwala in view of Selfridge have been considered but are not persuasive:
The Applicant asserts “Deliwala at ¶ 0017 (emphasis added). Deliwala presents an alternative to using a digital wallet itself and merely allows a loyalty account to conduct a transaction at a merchant that accepts digital wallets. Thus, one of skill in the art would not look to the token provisioning to a digital wallet of Selfridge to combine with the loyalty account alternative to digital wallets. Therefore, even the proposed combination is improper. The only possible reason for this combination is the application of hindsight, See In re NTP, Inc., 654 F.3d 1279, 1299 (Fed. Cir. 2011) (“Care must be taken to avoid hind-sight reconstruction by using ‘the patent in suit as a guide through the maze of prior art references, combining the right references in the right way so as to achieve the result of the claims in suit.’”) quoting Grain Processing Corp. v. American-Maize Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988) (internal citations omitted); see also MPEP 2142 (stating that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”); MPEP 2145 (“[A]ny [judgment] on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper”)  (i.e. token with token limits are stored and communicated to secure token database) (See Selfridge: ¶ [0032]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Selfridge’s communicating the payment token with the token wallet characteristic to a token vault to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “provide an opportunity for tokens to be secured during communication by encryption and otherwise” (See Selfridge: ¶ [0059]).
The Applicant also asserts “Selfridge at ¶ 0059 (emphasis added). The Office Action appears to conflate that communication of tokens as including a token wallet characteristic, however, that conclusion is unsupported by the cited art of record. While Selfridge briefly mentions a centralized storage location for groups of tokes, Selfridge does not disclose or even suggest including a token wallet characteristic or communicating such token with the token wallet characteristic to a vault. Consequently, Selfridge fails to disclose at least these features. Because the Office Action states explicitly that Deliwala does not disclose these features, the combination of Deliwala and Selfridge does not disclose these features. Therefore, claim 1 is allowable over the combination of Deliwala and Selfridge for at least these reasons.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0032] of the Selfridge reference; “As illustrated in FIG. 1, a tokenization service 50 may be available for 
The Applicant finally asserts “In contrast, as described above, Deliwala mentions merely allows a loyalty account to conduct a transaction at a merchant that accepts digital wallets. Executing a transaction is not a benefit, and certainly does not disclose or suggest that executing a transaction with a loyalty account would have the same (or any) benefits as an electronic wallet program of a financial institution. Moreover, there is not even a mention of a third-party wallet - only a single electronic wallet is disclosed. Thus, Deliwala does not disclose these elements, and Selfridge does not cure these deficiencies. Therefore, claim 1 is allowable over the combination of Deliwala and Selfridge for at least these additional reasons.” The Examiner wherein the association causes the authorization platform to conduct a transaction from the third-party electronic wallet involving the financial instrument with the same benefits as if the transaction had originated from the financial institution electronic wallet program.” The claim limitation is interpreted as conducting the transaction from the third-party wallet program with the same benefits as if transaction occurred from the financial institution wallet program. The “benefits” recited in the claims is interpreted as either executing the transaction or rewards/discounts to be applied to the transaction. The Examiner would like to refer the Applicant to ¶ [0030] of the Deliwala reference which discloses wherein the benefit is executing the transaction by conducting the loyalty account as if it is a credit or banking account funding source; “The network server 106 may be able to convert the alias into the loyalty account number as well as convert the loyalty account number into the alias. In that regard, the loyalty account alias may be indistinguishable from an alias of a credit or banking account funding source alias for use in a digital wallet.” The Examiner would like to refer the Applicant to ¶¶ [0037] [0038] which discloses wherein the benefit are rewards to be applied to the transaction “Push notifications may be generated by network servers 106 in response to changes in a loyalty rewards account such as, for example, point balance changes, point conversion rate changes, rewards offers, or other changes associated with the loyalty rewards account. The user may thus view loyalty point balances, dollar totals, loyalty activities and events, and point transaction activity. In response to a transaction is made by the loyalty account, view fields may be updated to reflect the most recent device activity. Additionally, if the user points balance changes due to other events not associated with the mobile wallet card, the points balance total may be updated as well. On the "card" construct in the digital wallet, a customized message can also be automatically displayed to the user that is associated to the loyalty program (i.e.: Informing the user that their points doubled for the last 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to promoting environmentally responsible activities.
U.S. Publication 2015/0302398 to Desai for disclosing token mobile caching ensures mobile device integrity for token-based transactions conducted across public networks. Generating and storing a token and client device identification for the token for later access when a client device presents the token to a transaction device is an integral part of mobile token integrity. Validating both the token and identification of a mobile device from which the token is provided via a private communication channel further ensures that public network-delivered tokens have integrity as a transaction authentication instrument.
U.S. Publication 2017/0345105 to Isaacson for disclosing enabling a user to choose from multiple payment options using a browser API. The method includes transmitting, to a browser and via a browser payment request application programming interface, a payment request having data associated with a purchase of a product from the site for a user and presenting a choice between a first payment method and a second payment method for purchasing the product. The method includes receiving a selection of a payment method from the user of one of the first payment method and the second payment method to yield a selected payment method and, based on the selected payment method and in response to the payment request, receiving, from the browser and via the browser payment request application programming interface, data associated with the selected payment method.
U.S. Publication 2018/0293573 to Ortiz for disclosing providing at an electronic device, an output indicating that a dynamically-configured electronic token is in a transaction-ready state, where the dynamically-configured electronic token is associated with a plurality of loyalty accounts; in response to one or more signals providing information regarding a location of the electronic device, obtaining token data associated with a loyalty account of the plurality of loyalty accounts corresponding to the location of the electronic device; and via a data communication interface, route a token, generated from the token data, for processing at a transaction processing system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an 

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
May 11, 2021